Citation Nr: 0001062	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-17 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation benefits (DIC) in the 
calculated amount of $338.80, to include the question of 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1969; he died on November [redacted], 1988.  The 
appellant is his daughter.

This matter arises from a decision rendered in May 1996, by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the Chicago, Illinois, Regional 
Office (RO) which held that it would not be against the 
principles of equity and good conscience to require repayment 
of the indebtedness at issue.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board ) for appellate consideration.  

Following preliminary review, the Board remanded the case to 
the RO in September 1998 for additional action.  That was 
accomplished to the extent possible, and the RO then returned 
the case to the Board in December 1999 for final appellate 
disposition.


FINDINGS OF FACT

1.  In June 1995, the appellant submitted verification of her 
attendance at Kincaid High School; based upon that 
information, the RO awarded the appellant DIC benefits in the 
amount of $242 monthly, retroactively from December 1, 1994.

2.  The claimant applied for educational assistance pursuant 
to 38 U.S.C.A. Chapter 35 (West 1991) during mid-1995.  On 
October 23, 1995, the latter benefit was awarded to the 
appellant effective August 19, 1995, in lieu of DIC.  Because 
the appellant's DIC benefits were terminated retroactively, 
the overpayment at issue ensued.

3.  The appellant was informed that she was not entitled to 
receive both DIC benefits and educational assistance pursuant 
to 38 U.S.C.A. Chapter 35, concurrently, when she applied for 
the latter.

4.  The appellant was at fault in the creation of the 
overpayment at issue.

5.  The appellant has failed to report her current income.  

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the survivors' and dependents' 
educational assistance program is intended.

8.  The appellant's failure to make restitution would result 
in her unfair financial gain.  

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
educational assistance pursuant to 38 U.S.C.A. Chapter 35 
from VA.  


CONCLUSION OF LAW

Recovery of the 38 U.S.C.A. Chapter 35 educational assistance 
overpayment in the amount of $338.80 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board finds the appellant's claim 
to be "well grounded."  That is, it is plausible and capable 
of substantiation.  Moreover, it appears all relevant facts 
have been properly developed to the extent possible, and that 
the case is ready for appellate consideration.  See 
38 U.S.C.A. § 5107(a).  In this regard, the Board observes 
that the appellant was given an additional opportunity to 
furnish information regarding her current monthly income and 
expenses in September 1998, but that she failed to do so.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt. In May 1997, she stated 
that she "was not aware that [she] could not be drawing two 
benefits."  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 
1 Vet. App. 430, 434(1991).  Also of note is that the RO 
considered the facts in this case, and concluded that the 
appellant had not demonstrated fraud, willful 
misrepresentation or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA educational assistance 
resulted in her relinquishment of a valuable right or her 
incurrence of a legal obligation.  Id.

The indebtedness at issue resulted from the appellant's 
receipt of DIC benefits and 38 U.S.C.A. Chapter 35 
educational assistance concurrently during the period 
beginning August 19, 1995, and ending September 30, 1995.  
The appellant first applied for DIC benefits based upon her 
deceased father's military service in June 1995.  Benefits 
were awarded accordingly.  She then applied for educational 
assistance pursuant to 38 U.S.C.A. Chapter 35, and the 
concurrent payment of DIC and educational assistance ensued.  
Such payment is strictly prohibited.  See 38 C.F.R. 
§ 21.3023(a) (1999).  The appellant was informed of this 
restriction on the attachment to VA Form 22-5490, Application 
for Survivors' and Dependents' Educational Assistance.  
Therein, she was informed that an "election of Chapter 35 
educational benefits is final and cannot be changed.  
[F]urther payments of [DIC] based on school attendance after 
your 18th birthday are prohibited."  Despite this notice, the 
appellant accepted both DIC and educational assistance for 
the period in question.  As such, she is at fault in the 
creation of the debt.  

Notwithstanding the fault of the appellant in the creation of 
the indebtedness at issue, the more pressing question is 
whether collection of the indebtedness would deprive her of 
life's basic necessities.  The appellant contends that it 
would; however, the information submitted by her does not 
support her contention.  On VA Form 4-5655, Financial Status 
Report, submitted by the appellant in March 1997, she 
indicated that she had monthly net income of $800, and that 
her monthly expenses totaled $538.  Parenthetically, she 
indicated that $248 of her monthly expenses was allocated for 
a car payment.  The appellant's debt to the Government should 
be given no less difference than her private debts.  Given 
that the appellant's net monthly income exceeds her monthly 
expenses by approximately $500, when installment debts are 
excluded, it does not appear that collection of the 
indebtedness at issue would deprive her of life's basic 
necessities.  In addition, the Board notes that it remanded 
this case back to the RO in September 1998 in order to give 
the appellant a chance to submit an updated statement 
regarding her monthly income and expenses.  Despite this, she 
failed to do so.  Therefore, the Board has no alternative but 
to decide the case based upon the information of record.  It 
follows that because the appellant has not demonstrated that 
it would not be an undue economic hardship for her to repay 
the indebtedness at issue, and because the appellant was at 
fault in the creation of the debt, it's collection would not 
violate the principles of equity and good conscience.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the 38 U.S.C.A. Chapter 35 educational 
assistance program is intended.  In this regard, the 
educational assistance that the appellant received was not 
used in calculating her ability to repay the debt.  In 
addition, there is no indication that the appellant either 
relinquished a valuable right or incurred any additional 
legal obligation when she elected to receive VA educational 
assistance in lieu of DIC benefits.

In view of the foregoing, it does not appear that collection 
of the indebtedness at issue would violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by her receipt of VA educational assistance.  In this regard, 
the appellants fault, coupled with her failure to demonstrate 
an inability to repay the indebtedness, overrides other 
equitable considerations.  


ORDER

Waiver of recovery of the 38 U.S.C.A. Chapter 35 educational 
assistance indebtedness in the amount of $338.80 is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

